Exhibit 10.5

FORM OF

RESOLUTE ENERGY CORPORATION

RESTRICTED STOCK GRANT AGREEMENT

(Non-Employee Directors)

 

This Restricted Stock Grant Agreement (this “Agreement”) between RESOLUTE ENERGY
CORPORATION (the “Corporation”) and [____] (“Participant”) is dated effective
February 13, 2018 (the “Date of Grant”).

 

RECITALS

 

A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance
Incentive Plan, as amended (the “Plan”);

B.The Plan provides for the granting of restricted stock awards to eligible
persons as determined by the Administrator; and

C.The Administrator has determined that Participant is a person eligible to
receive a restricted stock award under the Plan and has determined that
Participant should receive compensation under the Plan in respect of
Participant’s service from January 1, 2018 through December 31, 2018 in the form
of restricted stock as provided herein.

AGREEMENT

1.Grant of Restricted Stock.

(a)Stock.  Pursuant to the Plan, Participant is hereby awarded [____] shares of
the Corporation’s common stock (the “Common Stock”), subject to the conditions
of the Plan and this Agreement (the “Restricted Stock”).

(b)Plan Incorporated.  Participant acknowledges receipt of a copy of the Plan,
and agrees that, except as contemplated by Section 10 below, this award of
Restricted Stock shall be subject to all of the terms and conditions set forth
in the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as a part of this
Agreement.  Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

2.Vesting and Forfeiture.  

(a)Vesting Schedule.  Participant shall vest in his rights under the Restricted
Stock on the first anniversary date of grant (the “Vesting Date”).

(b)Continuing Provision of Services.  Vesting pursuant to the foregoing schedule
shall occur on the Vesting Date only if Participant continues to provide
services to the Corporation from the Date of Grant to the Vesting Date.  If the
Participant ceases to provide services to the Corporation at any time prior to
the Vesting Date, except as provided below, all unvested Restricted Stock shall
be forfeited immediately on the date that Participant's service

 

--------------------------------------------------------------------------------

 

is terminated, and the Participant shall have no further rights with respect to
such Restricted Stock.  

(c)Acceleration of Vesting on Death or Disability.  Notwithstanding the
foregoing, all unvested Restricted Stock shall vest effective immediately upon
the death or Disability (as defined) of the Participant.  For purposes of this
Agreement, “Disability” means: (A) if the Participant’s employment with the
Corporation is subject to the terms of an employment agreement between the
Participant and the Corporation, which employment agreement includes a
definition of “Disability,” the term “Disability” as used in this Agreement
shall have the meaning set forth in such employment agreement during the period
that such employment agreement remains in effect; and (B) in the absence of such
an agreement, the term “Disability” shall mean a physical or mental infirmity
which impairs the Participant’s ability to substantially perform his or her
duties for a period of 180 consecutive days.

(d)Accelerated Vesting of Restricted Stock.  As provided in Section 7.3 of the
Plan, if the Corporation undergoes a Change in Control Event, any unvested
Restricted Stock held by Participant will become fully vested.  If Participant
ceases to provide services to the Corporation due to (i) Participant’s failure
to obtain the requisite amount of votes by the Corporation’s shareholders at the
Corporation’s annual meeting for Participant’s re-election to his or her
position as a member of the board of directors of the Corporation (the “Board”)
or (ii) a resignation by Participant from his or her position as a member of the
Board relating to or in connection with an agreement or understanding between
the Corporation and one or more shareholders of the Corporation in which the
Corporation agrees to modifications to the composition of the Board (regardless
of whether such resignation occurs contemporaneously with, subsequent to or
prior to such agreement or understanding) and the circumstances of such
resignation are such that would not require disclosure under Form 8-K Item
5.02(a), any unvested Restricted Stock held by Participant will become fully
vested on the date of such resignation. For the sake of clarity, if the
circumstances of such resignation are such that would require disclosure under
Form 8-K Item 5.02(a), all unvested Restricted Stock shall be forfeited
immediately on the date of such resignation, and the Participant shall have no
further rights with respect to such Restricted Stock.

3.Issuance and Limits on Transferability.  Shares of Restricted Stock shall not
be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant.  Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of shares of unvested Restricted Stock that does not satisfy the
requirements of this Agreement and the Plan shall, prior to the lapse of the
restrictions on such shares pursuant to Section 2, be void and unenforceable
against the Corporation.

4.Certificates.  A certificate evidencing the Restricted Stock may be issued by
the Corporation in Participant’s name, or at the option of the Corporation, in
the name of a nominee of the Corporation, pursuant to which Participant shall
have voting rights and shall be entitled to receive all dividends until the
Restricted Stock is otherwise forfeited pursuant to the provisions of this
Agreement.  The certificate shall bear a legend evidencing the nature of the
Restricted Stock, and the Corporation may cause the certificate to be delivered
upon issuance to the Secretary of the Corporation or to such other depository as
may be designated by the

2

 

--------------------------------------------------------------------------------

 

Corporation as a depository for safekeeping until the Vesting Date or a
forfeiture occurs pursuant to the terms of the Plan and this Agreement.  Upon
the request of the Administrator, Participant shall deliver to the Corporation a
stock power, endorsed in blank, relating to the unvested Restricted
Stock.  Additionally, in lieu of issuing a certificate evidencing the Restricted
Stock, the Corporation may issue such stock by establishing a record stock file
with its transfer agent evidencing such Restricted Stock prior to the lapsing of
the applicable restriction.  Upon the Vesting Date, the Corporation may cause a
new certificate or certificates to be issued without legend in the name of
Participant for the vested Restricted Stock.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of
Restricted Stock (whether subject to restrictions or unrestricted) may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares.  The
Corporation shall not be obligated to issue or deliver any shares of Restricted
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.

5.Status of Stock.  Participant agrees that the Restricted Stock will not be
sold or otherwise disposed of in any manner that would constitute a violation of
any applicable federal or state securities laws.  Participant also agrees (i) to
the extent the shares are certificated, that the certificates representing the
Restricted Stock may bear such legend or legends as the Corporation deems
appropriate in order to assure compliance with applicable securities laws,
(ii) that the Corporation may refuse to register the transfer of the Restricted
Stock on the stock transfer records of the Corporation if such proposed transfer
would, in the opinion of counsel satisfactory to the Corporation, constitute a
violation of any applicable securities law and (iii) that the Corporation may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Restricted Stock.

6.Withholding.  In order to comply with all applicable federal or state income
tax laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant.  In accordance with the
terms of the Plan, and such rules as may be adopted by the Administrator under
the Plan, Participant may elect to satisfy Participant’s federal and state tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Restricted Stock, by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Corporation, (ii) having the Corporation withhold a portion of the Restricted
Stock otherwise to be delivered having a Fair Market Value equal to the amount
of such taxes, (iii) delivering to the Corporation shares of Common Stock
already owned by Participant having a Fair Market Value equal to the amount of
such tax withholding, or (iv) allowing the Corporation to deduct from any amount
otherwise payable in cash to the Participant the amount of such tax
withholding.  The delivery of any shares under the preceding subsection (iii)
must have been owned by Participant for no less than six months prior to the
date delivered to the Corporation if such shares were acquired upon the exercise
of an option or upon the vesting of restricted stock units or other restricted
stock.  The Corporation will not deliver any fractional shares of Common Stock
but will pay, in lieu thereof, the Fair Market Value of such fractional shares
of Common Stock.  Participant’s election must be made on or before the date that
the amount of tax to be withheld is determined, or else the Corporation shall

3

 

--------------------------------------------------------------------------------

 

be entitled to elect the method in which Participant’s federal and state
withholding obligations shall be satisfied.

7.Tax Election.  The Corporation has advised Participant to seek Participant’s
own tax and financial advice with regard to the federal and state tax
considerations resulting from Participant’s receipt of Restricted Stock pursuant
to this Agreement.  Participant is making Participant’s own determination as to
the advisability of making a Section 83(b) election with respect to the
Restricted Stock.  Participant understands that the Corporation will report to
appropriate taxing authorities the payment to Participant of compensation income
either (i) upon the vesting of the Restricted Stock or (ii) if Participant makes
a timely Section 83(b) election, as of the Date of Grant.  Participant
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this grant of Restricted Stock.  With respect to
tax withholding amounts, the Corporation has all of the rights specified in
Section 6 of this Agreement and has no obligations to Participant except as
expressly stated in Section 6 of this Agreement.

8.Binding Effect.  This Agreement shall bind Participant and the Corporation and
their beneficiaries, survivors, executors, administrators and transferees.

9.Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

10.Conflicts and Interpretation.  In the event of any conflict between this
Agreement and the Plan, this Agreement shall control.  In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

11.Amendment.  The Corporation may modify, amend or waive the terms of the
Restricted Stock award, prospectively or retroactively, but no such
modification, amendment or waiver shall impair the rights of Participant without
his or her consent, except as required by applicable law, NYSE or stock exchange
rules, tax rules or accounting rules.  Prior to the effectiveness of any
modification, amendment or waiver required by tax or accounting rules, the
Corporation will provide notice to Participant and the opportunity for
Participant to consult with the Corporation regarding such modification,
amendment or waiver.  The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.  

12.Defined Terms.  All terms used herein and not otherwise defined herein shall
have the meanings set forth therefor in the Plan.

[Signature Page Follows.]



4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Grant
Agreement as of the date first written above.

RESOLUTE ENERGY CORPORATION

 

 

By:  

Name:Richard F. Betz

Title:Chief Executive Officer

 

PARTICIPANT:

 

 

 

[____]

 

 

5

 